[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR DEFICIENCY JUDGMENT
The plaintiff obtained a judgment of strict foreclosure in these four cases on October 9, 1996. At the time of the entry of judgment no valuation was placed on the four properties subject to this action, because the parties agreed to reserve that determination to the time of this hearing. The properties involved are all located in New Britain. They are all apartment houses and are known as 229 Broad Street, 2017 Corbin Avenue, 210 Overlook Avenue, and 32 Dean Drive.
The court and the parties have treated these properties and the debt as one debt and one parcel for the purposes of the deficiency judgment proceeding. The debt determined at the time of judgment was $566,423.86. Title to all four properties vested in the plaintiff on November 5, 1996.
Both sides presented evidence from expert appraisers as to the value of the four parcels of real estate. As so often happens each gave grossly different opinions as to their value on November 5, 1996.
The court has attempted to assimilate the evidence presented by these experts together with the exhibits introduced in order to arrive at what it believes was the true fair market value on that date.
Having considered the opinions of the experts and all of the evidence produced, the court finds that each of the experts' opinions are wide of the mark and that the actual fair market value of the properties is as follows:
229 Broad Street        $160,000
2017 Corbin Avenue      $140,000 CT Page 1673
210 Overlook Avenue     $172,000
         32 Dean Drive           $109,000
$581,000
Eichman v. J  J Building Co., 216 Conn. 443, 451 (1990), NewHaven Savings Bank v. West Haven Sound Development,190 Conn. 60, 70 (1983).
It appears that as of this date the debt will exceed the valuation of the properties and a deficiency is due.
The plaintiff is awarded appraisal fees of 4,000. Title search fees of $600 are awarded.
The parties are to appear at a short calendar hearing for the determination of the award of attorneys' fees.
Following such determination the plaintiff is ordered to submit a proposed deficiency Judgment to the court in accordance with this judgment which will enter upon the court's approval of such proposed deficiency judgment.
Freed, J.